
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.18


BOISE CASCADE CORPORATION

DIRECTOR STOCK OPTION PLAN

(As Amended Through September 26, 2003)


        1.    Plan Administration and Eligibility.    

        1.1    Purpose.    The purpose of the Boise Cascade Corporation (the
"Company") Director Stock Option Plan (the "Plan") is to encourage ownership of
the Company's common stock by its nonemployee directors.

        1.2    Administration.    The Executive Compensation Committee or any
successor to the Committee (the "Committee") shall have final discretion,
responsibility, and authority to administer and interpret the Plan. This
includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan. The Committee may also adopt any
rules it deems necessary to administer the Plan. The Committee's
responsibilities for administration and interpretation of the Plan shall be
exercised by Company employees who have been assigned those responsibilities by
the Company's management. Any Company employee exercising responsibilities
relating to the Plan in accordance with this section shall be deemed to have
been delegated the discretionary authority vested in the Committee with respect
to those responsibilities, unless limited in writing by the Committee. Any
Participant may appeal any action or decision of these employees to the
Company's General Counsel and may request that the Committee reconsider
decisions of the General Counsel. Any interpretation by the Committee shall be
final and binding on the Participants.

        1.3    Participation in the Plan.    Individuals who are directors of
the Company as of each January 1, and who are not employees of the Company or
any of its subsidiaries, are eligible to receive grants of options in that
calendar year in accordance with Section 3.1 of this Plan ("Eligible
Directors").

        2.    Stock Subject to the Plan.    

        2.1    Number of Shares.    The maximum number of shares of the
Company's $2.50 par value Common Stock ("Common Stock" or "Shares") which may be
issued pursuant to options granted under this Plan shall be 200,000 Shares,
subject to adjustment as provided in Section 4.4.

        2.2    Nonexercised Shares.    If any outstanding option under this Plan
for any reason expires or is terminated without having been exercised in full,
the Shares allocable to the unexercised portion of the option shall again become
available for issuance under options granted pursuant to this Plan.

        2.3    Share Issuance.    Upon the exercise of an option, the Company
may issue new Shares or reissue Shares previously repurchased by or on behalf of
the Company.

        3.    Options.    

        3.1    Option Grant Dates.    Options shall be granted automatically to
each Eligible Director on July 31 of each year (or, if July 31 is not a business
day, on the immediately preceding trading day) (the "Grant Date"). Any
nonemployee director first elected as a director after January 1 but prior to
December 31 in any year shall be granted an option covering the same number of
shares as options granted to Eligible Directors on the Grant Date for that
calendar year. The Grant Date for an option granted to a newly-elected director
hereunder shall be the later of July 31 or the date of such director's election
to the Board, and the Option Price of such option shall be determined as of such
Grant Date.

1

--------------------------------------------------------------------------------

        3.2    Option Price.    The purchase price per share for the Shares
covered by each option shall be the closing price for a share of Common Stock as
reported on the composite tape by the New York Stock Exchange, or another
generally accepted pricing standard chosen by the Company, on the Grant Date
(the "Option Price").

        3.3    Number of Option Shares.    The number of Shares subject to
options granted to each participating director on each Grant Date will be 3,000.
The Board of Directors may increase or decrease this number, not more frequently
than once each year, by action taken at least 6 months prior to the Grant Date
for which such increase or decrease is effective.

        3.4    Director Terminations.    If a director participating in this
Plan retires, resigns, dies, or otherwise terminates his or her position on the
Company's Board of Directors, he or she shall not be eligible to receive a grant
of an option in any year following the year in which he or she terminates.

        3.5    Written Documentation.    Each grant of an option under this Plan
shall be evidenced in writing, which shall comply with and be subject to the
terms and conditions contained in this Plan.

        3.6    Nonstatutory Stock Options.    Options granted under this Plan
shall not be entitled to special tax treatment under Section 422A of the
Internal Revenue Code of 1986.

        3.7    Period of Option.    Options may be exercised 12 months after
their Grant Date, provided, however, that options held by a director shall be
immediately exercisable upon the occurrence of any of the events described in
Section 3.11, recognizing that Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the "Act"), may limit a director's ability to resell the
Shares acquired upon the exercise until 6 months after the Grant Date. No option
shall be exercisable after the earlier to occur of (a) 3 years from the date
upon which the option holder terminates his or her position as a director of the
Company or (b) 10 years from the option's Grant Date.

        3.8    Exercise of Options.    Options may be exercised only by written
notice to the secretary of the Company and payment of the exercise price in
(i) cash, (ii) Shares, (iii) a loan from the Company, or (iv) delivery of an
irrevocable written notice instructing the Company to deliver the Shares being
purchased to a broker selected by the Company, subject to the broker's written
guarantee to deliver cash to the Company, in each case equal to the full
consideration of the Option Price for the Shares which are being exercised.
Options may be exercised in whole or in part.

        3.9    Options Not Transferable.    Each option granted under this Plan
shall not be transferable by the optionee other than by will or by the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by the Internal Revenue Code of 1986, as amended, or Title I of the
Employee Retirement Income Security Act of 1974, as amended, and the rules and
regulations thereunder. No option granted under this Plan, or any interest
therein, may be otherwise transferred, assigned, pledged, or hypothecated by the
director to which the option was granted during his or her lifetime, whether by
operation of law or otherwise, or be made subject to execution, attachment, or
similar process.

        Notwithstanding the foregoing, Options granted to or held by any
director may be transferred as a gift (but not sold for value) by such director
to any immediate family member of such director, to a trust established for the
benefit of any immediate family members, to a partnership in which only
immediate family members are partners, or to other similar entities established
for the benefit of immediate family members. Options so transferred shall
continue to be subject to all terms and conditions described in the applicable
Stock Option agreement, and any such transfer by gift shall be subject to all
applicable rules and regulations of the Internal Revenue Service and Securities
and Exchange Commission.

2

--------------------------------------------------------------------------------




        3.10    Exercise by Representative Following Death of Director.    A
director, by written notice to the Company, may designate one or more persons
(and from time to time change such designation), including his or her legal
representative, who, by reason of the director's death, shall acquire the right
to exercise all or a portion of an option granted under this Plan. Any exercise
by a representative shall be subject to the provisions of this Plan.

        3.11    Acceleration of Stock Options.    Notwithstanding Section 3.7,
if a "Change in Control of the Company" occurs while unexercised options remain
outstanding hereunder, then from and after the date on which the Change in
Control of the Company occurs, all options previously granted under this Plan
shall be immediately exercisable in full.

        For purposes of this section, a "Change in Control of the Company" shall
be deemed to have occurred if:

        (a)   Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company's then outstanding securities; provided, however, if such
Person acquires securities directly from the Company, such securities shall not
be included unless such Person acquires additional securities which, when added
to the securities acquired directly from the Company, exceed 25% of the
Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities; and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Section 3.11(c)(i) shall not be deemed to be a Change in Control of
the Company; or

        (b)   The following individuals cease for any reason to constitute at
least a majority of the number of directors then serving: individuals who, on
the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least 2/3rds of the directors then
still in office who either were directors on the date hereof or whose
appointment, election, or nomination for election was previously so approved
(the "Continuing Directors"); or

        (c)   The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other corporation
other than (i) a merger or consolidation which would result in both
(a) Continuing Directors continuing to constitute at least a majority of the
number of directors of the combined entity immediately following consummation of
such merger or consolidation, and (b) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company's then
outstanding securities; provided that securities acquired directly from the
Company shall not be included unless the Person acquires additional securities
which, when added to the securities acquired directly from the Company, exceed
25% of the Company's then outstanding shares of common stock or the combined
voting power of the Company's then outstanding securities; and provided further
that any acquisition

3

--------------------------------------------------------------------------------




of securities by any Person in connection with a transaction described in
Section 3.11(c)(i) shall not be deemed to be a Change in Control of the Company;
or

        (d)   The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

        A transaction described in Section 3.11(c) which is not a Change in
Control of the Company solely due to the operation of Subsection 3.11(c)(i)(a)
will nevertheless constitute a Change in Control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least two years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.

        For purposes of this section, "Beneficial Owner" shall have the meaning
set forth in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act").

        For purposes of this section, "Person" shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that "Person" shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (v) an individual, entity or group that is
permitted to and does report its beneficial ownership of securities of the
Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person as of the first date on which the individual,
person or group becomes required to or does report its ownership on
Schedule 13D.

        4.    General Provisions.    

        4.1    Effective Date of This Plan.    This Plan shall be effective
December 16, 1994, subject to approval by the shareholders of the Company.
Options may be granted under this Plan only after shareholder approval of this
Plan.

        4.2    Duration of This Plan.    This Plan shall remain in effect until
all Shares subject to option grants have been purchased or all unexercised
options have expired. Notwithstanding the foregoing, no options may be granted
pursuant to this Plan on or after the 10th anniversary of this Plan's effective
date.

        4.3    Amendment of This Plan.    The Board of Directors may suspend or
discontinue this Plan or revise or amend it in any respect, provided, however,
that without approval of a majority of the Company's shareholders no revision or
amendment shall (i) change the number of Shares subject to this Plan (except as
provided in Section 4.4), (ii) change the designation of the class of directors
eligible to participate in the Plan, (iii) change the exercise price of the
options, or (iv) materially increase the benefits accruing to participants under
or the cost of this Plan to the Company.

4

--------------------------------------------------------------------------------




Moreover, in no event may Plan provisions be amended more than once every
6 months, other than to comport with changes in the Internal Revenue Code, the
Employee Retirement Income Security Act, or the rules and regulations
thereunder. No amendment, modification, or termination of this Plan shall in any
manner adversely affect the rights of any director holding options granted under
this Plan without his or her consent.

        4.4    Changes in Shares.    In the event of any merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, or other change
in the corporate structure or capitalization affecting the Shares, appropriate
adjustment shall be made in the number (including the aggregate numbers
specified in Section 2.1) and kind of Shares or other securities which are or
may become subject to options granted under this Plan prior to and subsequent to
the date of the change.

        4.5    Limitation of Rights.    

        4.5.1    No Right to Continue as a Director.    Neither this Plan, nor
the granting of an option under this Plan, nor any other action taken pursuant
to this Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that the Company will retain a director for any period of
time, or at any particular rate of compensation.

        4.5.2    No Shareholders' Rights for Options.    An optionee shall have
no rights as a shareholder with respect to the Shares covered by his or her
options until the date of the issuance to him or her of a stock certificate
therefor.

        4.6    Assignments.    The rights and benefits under this Plan may not
be assigned except as provided in Sections 3.9 and 3.10.

        4.7    Notice.    Any written notice to the Company required by any of
the provisions of this Plan shall be addressed to the secretary of the Company
and shall become effective when it is received.

        4.8    Shareholder Approval and Registration Statement.    This Plan
shall be approved by the Board of Directors and submitted to the Company's
shareholders for approval. Any options granted under this Plan prior to
effectiveness of a registration statement filed with the Securities and Exchange
Commission covering the Shares to be issued hereunder shall not be exercisable
until, and are expressly conditional upon, the effectiveness of a registration
statement covering the Shares.

        4.9    Governing Law.    This Plan and all determinations made and
actions taken pursuant hereto shall be governed by and construed in accordance
with the laws of the state of Delaware.

5

--------------------------------------------------------------------------------






QuickLinks


Exhibit 10.18



BOISE CASCADE CORPORATION DIRECTOR STOCK OPTION PLAN (As Amended Through
September 26, 2003)
